Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office action is in response to the communication filed on 11/10/2021. Currently claims 2, and 5-6 are pending in the application.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:


Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, and 5-6 are rejected under 35 U.S.C. 101 because the claimed invention, claim 2 is directed to an abstract idea (a judicial exception), that fails to integrate into a meaningful practical application of exception, and without significantly more, and claims 5-6 depend on claim 2.   

Regarding claim 2, the claim is rejected because the claimed invention is directed to an abstract idea without significantly more. The sole independent claim is drawn to a non-transitory computer readable medium (CRM), where the CRM gives instructions to carry out a method but is not actually performing any physical steps; nothing is done or fabricated by the CRM. This is just able to send instructions to perform those steps and does not cover material worked on or the structure of the build.  The claim is to a CRM that has instructions to obtaining first and third geometrical models representing first and second part respectively, and generating instruction steps (with some sub-steps) to generate geometrical models for support structures and auxiliary structures for the first and second part, and combining them to form the second and fourth geometric models for the first and second parts respectively, then generating instructions to the additive manufacturing apparatus to make the first and second parts “according to” the modelling done.  

The limitation of obtaining a geometrical model and generating instructions to generate geometrical model for support structures and geometrical model for auxiliary structures, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor. That is, other than reciting “using the at least one processor”, nothing in the claim element precludes the step from practically being performed in the mind.  Therefore, the limitation of obtaining, and generating (with sub-steps), as drafted, is a process that, under its broadest reasonable interpretation, covers as recitation (performance) of the limitation in the mind but for the 

Similarly combining the geometrical models by performing one or more Boolean Union operations for obtaining geometrical models by combining the geometrical model for support structures and geometrical model for auxiliary structures, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor. That is, other than reciting “using the at least one processor”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, combining very simple shapes by Boolean operation is easily conceivable in mind resulting in a mental process, and extending it further to a complex model.  Therefore, the limitation of combining as drafted, is a step that is, under its broadest reasonable interpretation, covers as recitation of the limitation in the mind but for the recitation of generic computer processor. If a claim limitation, under its broadest reasonable interpretation, covers recitation of the limitation in the mind but for the recitation of generic computer processor, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, the combining steps (in addition to obtaining, and generating steps as explained earlier) can also be mental processes, e.g., combining very simple geometric shapes. Accordingly, the claim recites an abstract idea (equivalent to step 2A, Prong 1, 2019 Guidance).

Additionally, this judicial exception is not integrated into a practical application. In particular, the claim is directed to a non-transitory computer readable medium (CRM), where the CRM gives instructions to carry out a method, however, nothing is actually fabricated by the CRM, because it is just instructions, and it only recites one additional element – using a computer processor to perform the obtaining and generating steps. The processors in both steps are recited with high level generality (i.e., as a computer processor performing a generic function) of such that it amounts no more than mere instructions to apply the exception using a generic processor component. Additionally, the claimed non-transitory computer readable medium (CRM) is just able to send instructions to perform those steps and does not cover material worked on or the structure of the build.  Therefore, the fabrication of the first part along with support structure and auxiliary structure, and the second part along with support structure and auxiliary structure, that are executed by the additive fabrication device, would not be covered within the scope of CRM.  Additionally, fabricating parts by an additive fabrication device is a conventional activity also. Therefore, accordingly, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea without integration into a practical application (equivalent to step 2A, Prong 2, 2019 Guidance).  

The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 

Regarding claim 5, the claim is rejected because the claimed invention is directed to an abstract idea without significantly more. Claim 5 is dependent on claim 2, therefore, the rejection of claim 2 applies here. The claimed CRM gives instructions to carry out a method but is not actually performing any physical steps, which is just able to send instructions to perform those steps and does not cover material worked on or the structure of the build such as the auxiliary structure for the first part comprises a grip structure. Therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected because the claimed invention is directed to an abstract idea without significantly more. Claim 6 is dependent on claim 2, therefore, the rejection of claim 2 also applies here. The claimed CRM gives instructions to carry out a method but is not actually performing any physical steps, which is just able to send instructions to 


Response to Arguments
	
Applicant’s amendment and argument filed on 11/10/2021 for the 101 rejections has been fully considered.  Applicant’s amendment and argument with respect to amended independent claim 2 and the dependent claims have been considered, however, is not persuasive. Applicant amended the claim 2 by amending the claim language to recite the three dimensional (3D) models with a geometrical models and including the limitation of performing Boolean union operations between the geometrical models, and argues (pages 5-6) that such operations cannot be performed in the human mind.  Therefore, the applicant argues that, based on the 2019 Guidance, the claim language does not recite a judicial exception.  However, the examiner respectfully disagrees with the applicant’s assertion. The examiner takes the position that obtaining and generating steps can be mental processes, e.g., for generating very simple shapes. Similarly, combining very simple shapes by Boolean operation can also be easily conceivable in mind resulting in a mental process, and complex model would be an extension of that process. Therefore, the examiner takes the position that the claim is directed to an 

Regarding the argument against the rejection under the “second prong”, the examiner further explained the rejection of the independent claim 2, that the judicial exception is not integrated into a practical application, because the claimed non-transitory computer readable medium (CRM), gives instructions to carry out a method, however, nothing is fabricated by the CRM. The processors in both steps are recited with high level generality (i.e., as a computer processor performing a generic function) of such that it amounts no more than mere instructions to apply the exception using a generic processor component. Additionally, the CRM is just able to send instructions to perform those steps and does not cover material worked on or the structure of the build.  Therefore, the fabrication steps or parts (with encoded information) that are executed by the additive fabrication device, would not be covered within the scope of CRM.  Additionally, fabricating parts by an additive fabrication device is a conventional activity as well. Therefore, the examiner takes the position that the claim is not patent eligible under the Second Prong, of 2A of 2019 Guidance.

Conclusion

Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M AMEEN/Examiner, Art Unit 1742